Citation Nr: 1001350	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, including as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 
1975.

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A December 2002 rating decision denied service 
connection for PTSD.  A June 2004 rating decision denied a 
rating in excess of 10 percent for residuals of right knee 
disability, and service connection for a heart condition, 
hypertension, peripheral neuropathy and hypercholesterolemia 
on a direct basis and, alternatively, as secondary to the 
Veteran's service-connected diabetes mellitus.  Jurisdiction 
of the case was subsequently transferred to the RO in Boston, 
Massachusetts.  In April 2006, the Veteran's representative 
presented argument before the Board at a hearing conducted at 
the Boston RO.

In February 2007, the Board remanded the Veteran's case to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.




REMAND

As noted above, in February 2007, this case was remanded to 
the RO/AMC for further development.  Unfortunately a review 
of the evidence in this case reveals that the RO did not 
comply with the Board's February 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

While some of the ordered development was accomplished, there 
is no evidence that the Veteran was afforded appropriate 
medical examinations in conjunction with his claims.  In a 
March 2009 written statement, the Veteran said he was still 
incarcerated at the Federal Medical Center (FMC) in Devens, 
Massachusetts, and that his earliest possible release date 
was in September 2010.  In July 2009, the FMC advised the RO 
that it would not allow a VA physician to come to that 
facility to perform an examination.  However, in a July 2009 
memorandum, a FMC medical social worker advised VA that "our 
staff physicians would be able to conduct the examination" 
and that the prison was "hopeful that our doctors can 
provide the evaluation...requested".  There is no indication 
that the requested evaluations were performed.  Stegall.

The Court of Appeals for Veterans Claims (Court) has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination work sheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

As noted in the Board's February 2007 remand, the FMC at Fort 
Devens is described as a minimum security administrative 
housing facility.  Thus, it appears that arrangements to 
schedule the Veteran for Compensation and Pension (C&P) 
examination under the Bolton alternative means are possible.  
The FMC's social worker's July 2009 memorandum confirms that 
such arrangements are feasible.  Hence, further development 
is required.  Stegall.

Finally, any additional medical records regarding the 
Veteran's treatment at the FMC at Fort Devens, dated since 
May 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the FMC at Fort 
Devens, for the period from May 2008 to 
the present.

2.  If the Veteran is still incarcerated, 
make arrangements for a prison staff 
physician(s) to conduct the examinations 
requested below.  As noted above, a FMC 
medical social worker advised VA that 
"our staff physicians would be able to 
conduct the examination" and that the 
prison was "hopeful that our doctors can 
provide the evaluation...requested."  In 
the event the Veteran is unavailable for 
examination, document for the record all 
alternative steps undertaken in the 
attempts to schedule the Veteran for 
examination(s) at the FMC conducted by FMC 
staff physicians.  See Bolton v. Brown, 8 
Vet. App. 185 (1995).

If the Veteran is no longer incarcerated, 
then he should be scheduled for the 
requested examinations by VA.  As noted 
above, the Veteran's earliest possible 
release date is in September 2010.  

3.  Schedule the Veteran for a psychiatric 
examination in order to determine whether 
he manifests PTSD.  The claims folders and 
VA examination work sheets should be 
provided to the examiner for review.

If the examining physician finds that the 
Veteran meets the criteria for a PTSD 
diagnosis, the examiner should 
specifically identify which stressor(s) 
are linked to the PTSD diagnosis.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Schedule the Veteran for an orthopedic 
examination for the purpose of determining 
the nature and severity of his service-
connected residuals of a right knee 
injury.  The claims folders and VA 
examination work sheets should be provided 
to the examiner for review.  After 
physically evaluating the Veteran, the 
medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:

 a) What are the Veteran's range of motion 
findings in extension and flexion of the 
right knee?

 b) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right knee due to these factors in terms 
of degrees of additional loss of motion.  
If not feasible, this should be stated for 
the record together with the rationale.  
If the Veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file; and

c) Does the Veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

5.  Schedule the Veteran for appropriate 
examination(s) in order to determine the 
current complications of service-connected 
diabetes mellitus, type II.  The claims 
folders and VA examination work sheets 
should be provided to the examiner for 
review.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should describe what, if any, 
complications attributable to the 
Veteran's service-connected diabetes 
mellitus exist, to include heart disease, 
hypertension, peripheral neuropathy, 
and/or any disease as a result of 
hypercholesterolemia.  If the Veteran does 
not suffer any such complications as a 
result of his diabetes mellitus, the 
examiner should so state.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

6.  Finally, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to the current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

